UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-7584


OLANDIO RAY WORKMAN,

                   Plaintiff - Appellant,

             v.

JOHN VANDERMOSTEN, Assistant Administrative Director in individual and
official capacity; ROY STRICKLAND, Commissary in individual and official
capacity; SERGEANT COUCH, in individual and official capacity; MR.
BODIFORD, Deputy Director Greenville County Detention Center in individual and
official capacity; GREENVILLE COUNTY COUNCIL, in individual and official
capacity; T. URICK, Officer in individual and official capacity; MR. BUCHAN,
Officer in individual and official capacity; TRACY H. KREIN, Medical
Administrator in individual and official capacity; ZEQHARRE, 4993 in individual
and official capacity; MALAONE, in individual and official capacity; JIMMY
THOMPSON, in individual and official capacity; CPL NELMS, in individual and
official capacity; C. LABORDE, in individual and official capacity; C. ANGELLO,
in individual and official capacity; SMITH, in individual and official capacity;
GREENVILLE COUNTY FOOD AND MAIL SERVICES, in individual and
official capacity; J. FRANCIS; BRAVO SHIFT,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:17-cv-00766-RBH-KFM)


Submitted: March 29, 2018                                      Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.
Dismissed by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se. Carly Davis, Russell W. Harter, Jr.,
CHAPMAN, HARTER & HARTER, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Olandio Ray Workman seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and dismissing Workman’s civil complaint as to some,

but not all, Defendants. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Workman seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           DISMISSED




                                           3